Title: To George Washington from Major General William Heath, 31 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Augst 31st 1776 7 oClock in the Evening

I have this moment received Information that a Large Body of the Enemy appeared Opposite to Hunts Point Just before Sun Sit and Pitched their Tents on an Hill to the number of 100 or more[.] it is also Said that numbers of men have been Put on Board the Ships, this Day, I have Ordered the Regiments to lie

on their Arms &c. I have the Honor to be &c. with great respect your Excellencys most Humb. Servt

W. Heath

